DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Radinger (US 7,793,583 B2) in view of Cha (US 9,085,028 B2) in further view of Nelles (2006/0239851 A1) in further view of Suzuki et al. (US 5,168,841) hereinafter Suzuki.
	Regarding claims 1 and 11, Radinger teaches a method of manufacturing a cam follower roller device, the method comprising steps of:
Obtaining a tappet body (201), the tappet body (201) extending along a longitudinal axis, a tappet bore being formed along the longitudinal axis within the tappet body (201) (Fig 2A, 2D; Col 7, Ln 47-49);
Mounting a bearing assembly within the tappet bore, the bearing assembly comprising a pin (4) centered on a pin transverse axis being perpendicular to the longitudinal axis, and a roller (6) rotatably mounted on the pin (4) (Fig 2A, B, D; Col 8, Ln 22-24).
Radinger does not explicitly disclose the method of fabricating the tappet body via metal injection molding.
	Cha teaches a method for manufacturing valve train parts including tappets (Title; Col 1, Ln 35-37) and further teaches manufacturing a tappet body via a metal injection molding process (Title; Abstract) including successive steps of:
Providing a closed die for fabricating a tappet body via metal injection (as using a closed die was previously cited as common knowledge and Applicant did not traverse this assertion of common knowledge, this statement is taken 
fabricating the tappet body by a metal injection molding process using the steps of: 
Mixing a metal powder with a binder to form a mixed powder (Col 4, Ln 35-40), 
Forming a part of the tappet body by injection of the mixed powder in the closed die by filling the closed die with the mixed powder until the cavity is filled with the mixed powder without a void therein (Col 4, Ln 65-66; Col 5, Ln 6-8), 
Debinding the part in a furnace (Col 5, Ln 26-29) (As using a furnace to reach an above ambient temperature was previously cited as common knowledge and Applicant did not traverse this assertion of common knowledge, this statement is taken to be admitted prior art. See MPEP 2144.03), 
Sintering to densify the part (Col 5, Ln 26-29), and 
Quenching to set a tappet body hardness, to improve wear resistance and fatigue life (Col 6, Ln 9-14), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger such that the method for fabricating a tappet body by a metal injection molding process is done as taught by Cha to yield a product with greater dimensional accuracy thereby reducing the cost (see Cha, Col 1, Ln 22-24).

Nelles teaches a powder injection molding method for metallic parts (Title; Abstract) and further teaches it is known in the art to mix a steel powder with a thermoplastic binder ([0021], Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger and Cha and use a metal powder mixed with a thermoplastic binder as taught by Nelles to improve the mechanical characteristics of the manufactured part. 
Radinger, Cha, and Nelles do not explicitly disclose the manufactured tappet body has an elasticity of between 1,000 MPa and 1,500 MPa, an ultimate tensile strength of between 1200 MPa and 1700 MPa (preferably 1500 MPa as recited in claim 11), and has a surface hardness of 830 Hv.
Suzuki teaches a tappet (Title; Abstract) and further teaches the tappet is formed of a nickel-chromium-molybdenum steel (Col 5, Ln 41-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger, Cha, and Nelles to use nickel-chromium-molybdenum as taught by Suzuki during a metal injection molding process to improve the wear resistance of the manufactured part (see Suzuki, Col 2, Ln 55-58). As this combination teaches the same materials and process of the present invention, a prima facie case of obviousness has been established wherein 
Regarding claim 2, Radinger further teaches the tappet body (201) further comprises two transverse cylindrical through-holes transversally facing one another and receiving each an end of pin (4), the through-holes being provided to longitudinal portions of tappet body (201) and forming a support for the pin (4) (Fig 2A, B, D).
Regarding claim 3, Radinger further teaches the device comprises at least one anti-rotation device (222) located on an outer periphery of the tappet body (201) (Fig 2A; Col 8, Ln 12-14).
Regarding claim 4, Radinger, Cha, and Nelles teach limitations of claim 1 as discussed above. Suzuki further teaches utilizing a steel alloy as similarly discussed above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger, Cha, and Nelles to use the steel alloy of Suzuki as similarly discussed above.
Regarding claim 6, Radinger, Cha, and Nelles teach limitations of claim 1 as discussed above but do not explicitly teach utilizing a steel alloy comprising nickel, chromium, and molybdenum case hardening steel.
Suzuki teaches a steel alloy comprising nickel, chromium, and molybdenum case hardening steel (Col 5, Ln 41-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Radinger, Cha, and Nelles to use the steel alloy of Suzuki as similarly discussed in claim 1 above.
Regarding claim 7, Radinger further teaches the obtained tappet body (201) further comprises a rear abutment surface (209) extending transversally between inner walls of the tappet bore (Fig 2B, C; Col 7, Ln 47-49). Radinger does not disclose the rear abutment surface (209) being formed integrally with the tappet body however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the rear abutment surface integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Regarding claim 9, Radinger further teaches a step of installing the cam follower roller device into an injection pump for a motor vehicle (Title; Col 1, Ln 13-15).
Response to Arguments
Applicant’s arguments, see Pages 15-18, filed 19 April 2021, with respect to the rejection(s) of claim(s) 1-4, 6-7, 9, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the use of the particular steel alloy as taught by Suzuki.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726           

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726